Citation Nr: 9917508	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from June 1963 to 
June 1964.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a psychiatric disorder, to include PTSD.

The case was previously before the Board in October 1995 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case was returned to the Board.  
The Board notes that the veteran was previously represented 
in his appeal by the Military Order of the Purple Heart.  
However, the veteran subsequently withdrew their 
representation and obtained a private attorney as his present 
representative.

The case was returned to the Board.  In November 1997, the 
Board entered a decision denying the veteran's claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  By a December 1998 order, the Court granted a 
motion, filed jointly by counsel for the Secretary and 
counsel for the appellant, for a remand of the appealed 
issue.  It was ordered that the Board's November 1997 
decision was vacated, and the case was remanded to the Board.



REMAND

Although the Board's November 1997 decision was vacated, as 
described hereinabove, the Board notes that the vacated 
decision contained a detailed description of the evidentiary 
record in the veteran's claims file.  The Board further notes 
that nothing further has been added to the evidentiary record 
since that time.  The veteran's attorney indicated, in a May 
1999 letter, that there was no additional argument or 
evidence to be submitted at this time.  Therefore, the Board 
will only repeat it's prior description of the evidentiary 
record where necessary in this remand.

A review of the veteran's service personnel records reveals 
that the veteran successfully completed his basic recruit 
training in September 1963, at Parris Island, South Carolina.  
Upon completion of his recruit training he was promoted to 
the rank of Private First Class (PFC) and assigned to an 
administrative position.  In December 1963, the veteran was 
also granted a security clearance.  The veteran's service 
personnel records are negative for any evidence of adverse or 
disciplinary action.

In denying the veteran's claim, the Board found that he did 
not engage in combat during his service, that his claimed 
inservice stressors were not corroborated by credible 
evidence, and that he did not have a verified stressor from 
service.  In the joint motion for remand it was noted that 
the Board denied the appellant's claim in part because it 
found the evidence of record to be negative for evidence of 
physical or sexual abuse.  "The Board specifically noted 
that 'the veteran has not obtained one eye-witness statement 
to corroborate his alleged abuse.'...As for the statement from 
[redacted], the board said, 'while [he] made very clear that 
he had a low opinion of their unit D[rill] I[nstructor], this 
in no way verifies that the veteran was the victim of abuse 
by the D[rill] I[nstructor]."  The joint motion went on to 
note that "As set forth above, however, [redacted] clearly 
indicated in his January 1996 statement that he remembered 
Appellant being subject to physical abuse, including punches.  
In that the Board did not address the import of [redacted]' 
statement regarding abuse, it also failed to provide adequate 
reasons or bases, and remand is warranted."  On remand the 
Board was directed to readjudicate the veteran's claim, 
addressing  [redacted]' statement that he was aware that the 
veteran had been abused by his Drill Instructor.

In the letter from [redacted] to the veteran, dated in 
January 1996, he reported that he spent 6 months with the 
Marine Corps and then went on to have a 22 year career in the 
Army, including time as an Army DI.  He further indicated 
that he remembered being in Marine basic training with the 
veteran and he remembered their DI as a "evil, disgusting, 
vile maggot of the lowest form of life", who always used the 
wrong ways to influence men.  He went on to say that "I wish 
I could help you more... but I had no idea you were being 
abused, other than the standard - physical abuse and 
punches."  The record also contains a statement from the 
veteran dated in January 1993.  The veteran reported that 
Privates [redacted] and [redacted] were "house mouses" 
and were aware of what was happening, even if they did not 
observe the different methods of disciplinary actions.  He 
also said he was beaten unconscious in front of the whole 
platoon just prior to graduation.

Based upon the contentions above, it is clear that the 
veteran's claimed stressor is not related to combat, but is 
instead related to purported repeated physical and sexual 
abuse during his basic training in service.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
of Veterans Appeals cited the three elements required by 
section 3.304(f) to warrant a grant of service connection for 
PTSD:  (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, at 138.  The Court further held that, if the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  Id. at 142.

From a reading of [redacted]' January 1996 statement, it is 
not clear exactly what abuse of the veteran he actually 
witnessed.  In particular, Mr. [redacted] stated that "I wish I 
could help you more... but I had no idea you were being 
abused, other than the standard - physical abuse and 
punches."  On the one hand, this statement seemingly 
indicates that Mr. [redacted] "had no idea" the veteran was 
being abused, while simultaneously stating that the veteran 
experienced "standard" physical abuse.  In order to clarify 
precisely what Mr. [redacted] meant and what he witnessed, the RO 
should contact him and request that he provide a more 
detailed statement clarifying the meaning of his previous 
statement.  In particular, Mr. [redacted] should be requested to 
indicate whether he ever witnessed the veteran experiencing 
any physical or sexual abuse during basic training, and if 
so, he should be asked to describe that abuse in as much 
detail as possible, to include the nature and duration of the 
abuse, the dates and locations that the abuse occurred, and 
the presence and identity of any other witnesses.

Therefore, the Board finds that this claim must be remanded 
to the RO in order to further attempt to verify the veteran's 
claimed stressor in service.

After the above development has been completed, the RO should 
determine whether the record establishes the existence of any 
alleged stressor in service, to include any physical or 
sexual abuse.  If the RO determines that the record does 
establish any such alleged stressor, the RO should specify 
with particularity what alleged stressor is considered 
verified.  In this regard, the Board notes that the veteran 
has reported that he was abused both physically and sexually 
on multiple occasions and in a variety of manners during his 
service and it is possible that his claimed stressors may be 
verified in part but not in whole.

If the RO determines that an alleged stressor has been 
satisfactorily verified, then, and only then, the case should 
be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor(s) have been accepted 
as established by the record, and the medical examiner(s) 
must be instructed that only those events may be considered 
in determining whether stressor(s) to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In this regard, 
the Board notes that, although there is medical evidence of 
record indicating that the veteran has a diagnosis of PTSD, 
it is unclear what stressor event(s) were relied upon in 
making the diagnosis of PTSD.

The Board also notes that the veteran has on multiple 
previous occasions given a family history that indicates that 
as a child he experienced the death of a brother, who died of 
food poisoning at age 7, that he was raised by an alcoholic 
father and a physically abusive mother, that he had a brother 
diagnosed as manic depressive who was killed in an auto 
accident in 1985, that he had an alcoholic sister who had 
attempted suicide, and two other sisters who were alcoholics.  
The veteran has also provided a medical history indicating he 
has been involved in multiple motor vehicle accidents and 
experienced a traumatic head injury in 1991 that exacerbated 
his psychiatric difficulties.  The veteran has undergone 
numerous examinations.  If the veteran does undergo another 
psychiatric examination, the evidence of record must be 
carefully considered by the examiner(s). 

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he provide any 
information in his possession about the 
present whereabouts of [redacted].

2.  The RO should then contact directly 
Mr. [redacted], and ask that he clarify 
his previous statement of "I wish I 
could help you more... but I had no idea 
you were being abused, other than the 
standard - physical abuse and punches."  
Mr. [redacted] should be requested to provide 
a more detailed statement clarifying the 
meaning of his previous statement.  In 
particular, Mr. [redacted] should be 
requested to indicate whether he ever 
witnessed the veteran experiencing any 
physical or sexual abuse during basic 
training, and if so, he should be asked 
to describe that abuse in as much detail 
as possible, to include the nature and 
duration of the abuse, the dates and 
locations that the abuse occurred, and 
the presence and identity of any other 
witnesses.  Any response received should 
be incorporated into the claims folder.  
If the RO is unable to locate Mr. [redacted], 
or if he is located but does not reply 
to requests for information, the RO 
should so document this in the claims 
file.

3.  Following the above development, the 
RO must then review the entire file, 
including the veteran's previous 
statements and testimony of his 
stressors, consisting of alleged 
multiple incidents of physical and 
sexual abuse, and any additional 
information submitted by the veteran or 
otherwise obtained pursuant to this 
remand.  The RO must then make a 
specific determination, based upon the 
complete record, as to whether the 
veteran did experience any claimed 
stressor(s) in service and determine 
whether the evidence is sufficient to 
establish the occurrence of any 
stressor(s).  If the RO determines that 
the record does establish any such 
alleged stressor, the RO should specify 
with particularity precisely what 
alleged stressor is considered verified.

4.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO should specify those stressors 
for the record, undertake any further 
warranted development of the medical 
record, and then schedule the veteran 
for a VA psychiatric examination in 
order to determine, after a review of 
all pertinent evidence and evaluation of 
the veteran, whether he currently meets 
the diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only 
the verified history detailed by the RO 
may be relied upon.  Further, it is 
necessary that, in formulating the 
diagnosis, the examiner adhere to the 
diagnostic criteria set forth in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, both 3rd (revised) and 4th 
editions (DSM-III-R and DSM-IV), 
applying that version which is more 
favorable to the veteran.  The claims 
folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.

5.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and 3.655.

6.  Upon completion of all the 
development of the record requested by 
the Board, and any other development 
deemed appropriate by the RO, the RO 
should again consider the veteran's 
claim.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of 
the case concerning all evidence added 
to the record since the last 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

The veteran and his representative should be given the 
opportunity to respond. Thereafter, subject to current 
appellate procedures, the case should be returned to the 
Board for further appellate consideration, if appropriate.  
The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


